BOBBITT, Chief Justice.
When county tax authorities discover that property subject to ad valorem taxes has not been listed, it is the duty of the tax supervisor to list such property in the name of the taxpayer; and, in such case, the county commissioners may assess the previously unlisted property “for the preceding years during which it escaped taxation, not exceeding five, in addition to the current year,” and may assess a penalty for the taxpayer’s failure to list it in accordance with statutory requirements. G.S. 105-331.
In reversing the State Board, Judge Exum held the provisions of G.S. 105-331 do not apply to the present factual situation. He accepted taxpayer’s contention that, although the figures under “Total” did not reflect the true value of taxpayer’s inventories as shown by its records, taxpayer’s failure to state the true value thereof may not be considered a failure to list a portion of its inventories.
Spiers v. Davenport, 263 N.C. 56, 138 S.E. 2d 762 (1964), and Wolfenden v. Commissioners, 152 N.C. 83, 67 S.E. 319 (1910), cited and stressed by taxpayer, hold that the county commissioners have no authority to raise the appraised value of specific listed property after final adjournment of the county board of equalization and review and the assessment and payment of the taxes thereon. Specific parcels of real estate were involved in Spiers. Specific mortgage notes were involved in Wolfenden. The statutory provisions governing the procedure in such cases are discussed by Justice Rodman in Spiers and need not be repeated here. The question before us is whether taxpayer listed all of its inventories for the years 1963-68 or only a portion thereof.
Included in the record before us are pages 1, 2 and 3 of each of the abstracts for 1963-68. As indicated in our preliminary statement, there appears at the top of page 2 the following: “Note: Read Instructions on Page 4 Before Preparing This Abstract.” However, page 4 (presumably the reverse side of page 3) is not before us.
G.S. 105-306 provides in part: “Each taxpayer or person whose duty it is to list property for taxation shall file with the proper list taker a tax list setting forth, as of the day on which property is assessed, the following information: . . . . (14) The *298amount and value of merchandise, manufactured goods, or goods in the process of manufacture. This subdivision is intended to include all tangible personal property whatever held for the purpose of sale or exchange or held for use in the business of the taxpayer.”
G.S. 105-294 provides in part: “All property, real and personal, shall as far as practicable be appraised or valued at its true value in money. The intent and purpose of this section is to have all property and subjects of taxation appraised at their true and actual value in money, in such manner as such property and subjects of taxation are usually sold, but not by forced sale thereof; and the words ‘market value,’ ‘true value,’ or ‘cash value,’ whenever used in this chapter, shall be held to mean for the amount of cash or receivables the property and subjects can be transmuted into when sold in such manner as such property and subjects are usually sold.”
The abstract form permitted taxpayer to list its inventories in bulk. Since neither itemization nor identification was required, the extent or “Amount” of taxpayer’s inventory was shown only by the figure entered under the word “Total.” Thus, taxpayer was permitted to identify and list its inventories by value rather than by description. In the absence of special circumstances, it was contemplated that the reported value of the inventory would be its value as shown by taxpayer’s records.
In the abstracts for 1966, 1967 and 1968, under the word “Amount,” which precedes the word “Total,” are the printed words “100% of Cost.” Since page 4 (instructions to be read before preparing the abstract) was not included in the record, whether page 4 of the abstracts for 1963, 1964 and 1965 contained instructions pertinent to the listing of inventories cannot be answered from the record before us.
Taxpayer stipulated that the value of its inventories as shown by its own records as of January 1 of each of the years 1963-68 greatly exceeded the amounts shown as totals on its six abstracts. No attempt was made to justify the figures in its abstracts. In gist, taxpayer admits its inventories were greatly undervalued but asserts that the failure of the tax supervisor to challenge its figures before the final session of the Board of Equalization and Review clears it from obligation to pay additional taxes.
*299Notwithstanding the explicit provisions in the abstracts for 1966, 1967 and 1968 to the effect that the amount of inventories was to be “100% of Cost,” each year during the period 1963-68 the percentage shown under “Total” of the true value of taxpayer’s inventories as shown by its own records continued its downward course. Taxpayer’s contention that in each of the years 1963-68 it listed its entire inventories for ad valorem taxation is unimpressive. When inventories are identified and listed only by value, gross understatement of value is evidence that all of taxpayer’s inventories were not listed.
We think the evidence was sufficient to support the State Board’s finding (erroneously set forth as a conclusion of law) that taxpayer “failed to list that portion of its inventory represented by the difference between the amount shown by its records and the amount reported to Guilford County as inventory,” and that taxpayer “filed the abstracts with full knowledge that they did not accurately reflect its inventories” for the years 1963-68.
G.S. 105-331, -306 and -294, as codified in Volume 2D of the General Statutes (Replacement 1965), are applicable to the taxation periods involved in this case. They clearly require taxpayer to pay taxes on the full value of its inventories. We note that these statutory provisions were superseded by Chapter 806 of the Session Laws of 1971.
The judgment of the Superior Court is reversed; and the cause is remanded for the entry of a judgment affirming the decision of the State Board.
Reversed and remanded.